Citation Nr: 0918898	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and nurse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The Veteran had active military duty from January 1951 to 
July 1973.  For combat service in both Korea and two tours in 
Vietnam, he received two awards of the Combat Infantryman 
Badge, three Purple Heart Medals, and five Bronze Star 
Medals, among others.  He died in July 2006, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The appellant's motion for 
an advance upon the Board's docket was granted by the 
undersigned.  The case is now ready for appellate review.  

The Veteran had filed a claim for service connection for Type 
II diabetes mellitus which was pending at the time of his 
death.  The appellant's formal August 2006 claim for service 
connection for the cause of death also constitutes a claim 
for accrued benefits, which has not previously been 
adjudicated by the RO, and the issue of accrued benefits for 
this, or any other pending claims at the time of the 
Veteran's death, is referred back to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The Veteran served two tours in Vietnam and his exposure 
to herbicide agents is presumed by law.  

3.  The principal cause of the Veteran's death was 
nasopharynx cancer, and complications caused as a result of 
radiation and chemotherapy treatment for that cancer

4.  A clear preponderance of the competent medical evidence 
on file shows that the Veteran's death from metastasized 
squamous cell carcinoma of the nasopharynx was attributable 
to the Veteran's herbicide exposure during service in 
Vietnam.  



CONCLUSION OF LAW

The criteria for an award of service connection for the cause 
of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
appellant was provided formal VCAA notice in September 2006, 
prior to the issuance of the rating decision now on appeal 
from November 2006.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. § 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d).  However, 
there are multiple competent clinical opinions favorable to 
the appellant's claim on file which are both sufficient and 
adequate to support the appellant's claim on a medical basis 
and it was unnecessary to seek any additional clinical 
opinion.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases which become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Any veteran who served in the Republic of Vietnam from 
January 1962 to May 1975 is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

There is a definitive listing of diseases which are presumed 
by law to be attributable to herbicide exposure during 
service, which include respiratory cancers of the lung, 
bronchus, larynx and trachea, but not the nasopharynx.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. § 3.309(e).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

Analysis:  As noted above, the Veteran had military service 
from 1951 to 1973.  He served in combat in both Korea and two 
tours in Vietnam from 1966 to 1967, and from 1969 to 1970.  
During his lifetime, the Veteran had been granted service 
connection for post-traumatic stress disorder (PTSD), 
tinnitus, shrapnel fragment wounds, left knee injury, low 
back strain, and bilateral hearing loss.  The Veteran had an 
80 percent combined evaluation effective from September 2004, 
and had been granted a total rating based on individual 
unemployability effective from October 2000.  In July 2006, 
the month of the Veteran's death, he filed a claim for 
service connection for Type II diabetes attributable to his 
presumed herbicide exposure.  

The Veteran died in July 2006 and the certificate of death 
lists the immediate cause of death as septicemia with 
contributing conditions of neutropenia, chemotherapy, and 
nasopharyngeal carcinoma stage III.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death were dehydration, metabolic 
acidosis, and electrolyte disorder.  

In the rating decision on appeal and subsequent Statement of 
the Case, the RO denied service connection for the cause of 
death because the Veteran's squamous cell carcinoma of the 
nasopharynx is not listed as one of the cancers presumed by 
law to be attributable to herbicide exposure, although 
respiratory cancers of the lung, bronchus, larynx or trachea 
are so included.  

In October 2007, a private physician (CNB) and board 
certified Associate Professor of the Uniform Services School 
of Medicine with an impressive curriculum vitae wrote 
explaining that he had specialized medical training and 
experience in the area of head and neck cancers who was 
competent to provide a clinical opinion in this appeal.  He 
referred to the results of a series of medical studies which 
showed that herbicide exposure created a risk for cancer of 
the head and neck, which includes the naso-pharyngeal region.  
He wrote that the mucosa of the entire oral and respiratory 
tree was continuous from the nose and mouth downward and 
clearly exposed to the same degree of carcinogens as were the 
lungs, bronchus, larynx and trachea.  He strongly disagreed 
with the fact that cancers of the latter were presumed 
attributable to herbicide exposure, but that the 
nasopharyngeal area was excluded from such presumptive 
treatment.  

In March 2009, another private physician (DLC), Assistant 
Professor of Pathology, and Associate Medical Director of 
Transfusion Medicine with an impressive curriculum vitae 
wrote that the pharynx was made of muscle and lined with 
mucus membrane and was divided into three anatomical 
divisions:  The nasopharynx, located behind the nose and 
extending from the posterior nares to the level of the soft 
palate; the oropharynx, located behind the mouth from the 
soft palate above to the level of the hyoid bone below; and 
the laryngopharynx, which extends from the hyoid bone.  She 
wrote that the nasopharynx, larynx, and trachea were all 
lined by pseudostratified ciliated columnar (respiratory) 
epithelium.  She wrote that these regions of the respiratory 
system would be expected to exhibit similar injury and 
mutagenesis upon exposure to a known carcinogenic such as 
Agent Orange.  As laryngeal carcinoma has been associated 
with herbicide exposure, it was highly probable that the 
nasopharyngeal epithelium would also undergo mutagenesis and 
carcinogenesis secondary to Agent Orange exposure.  Upon 
inhalation of aerosolized chemicals, the nasopharynx, a part 
of the conducting region of the respiratory tract, would be 
exposed earlier than the larynx.  Moreover, such a mutagenic 
exposure would be at a higher concentration than those 
reaching the lower respiratory levels, and result in a 
greater potential for injury.  It was this doctor's medical 
opinion  that the Veteran's exposure to Agent Orange likely 
caused mutagenic damage to his nasopharyngeal respiratory 
epithelium and resulted in the development of his 
nasopharyngeal carcinoma.  

In March 2009, the appellant and a relative who was also a 
registered nurse testified before the undersigned.  The 
registered nurse also submitted a 14 page statement which 
included multiple references to various medical studies as 
well as specific argument addressing the appellant's claim 
for service connection for the cause of the veteran's death 
as attributable to herbicide exposure.  An essential point 
made by this nurse was that the VA laws and regulations 
giving rise to a presumption of service connection for 
respiratory cancers of the lung, bronchus, larynx and trachea 
were based upon epidemiological and statistical studies which 
simply showed higher rates of occurrence in veterans who had 
served in Vietnam who were presumed exposed to herbicide 
agents when compared to general population studies.  She 
pointed out that cancer of the nasopharynx, as in the 
Veteran's case, was much more rare than all of the other 
cancers; so rare that epidemiological studies could not be 
conducted.  She pointed out that the laws and regulations 
relating to presumptive service connection for respiratory 
cancers were not actually based upon findings that herbicides 
caused these cancers, but rather on statistical studies 
showing higher rates of occurrence, but because cancer of the 
nasopharynx was so rare, this first part of the respiratory 
system was left off of the list of respiratory cancers.  
Consistent with other clinical evidence on file, she argued 
that the tissue of the nasopharynx was essentially identical 
to the mucosa of the remainder of the respiratory system and 
that inhalation of aerosol chemicals would necessarily cause 
the same or even greater exposure to the nasopharynx than 
other lower portions of the respiratory system.  Virtually 
all medical authorities concurred that the entire upper 
respiratory system was lined with respiratory epithelium and 
that all areas were in close proximity and connected.  

She further argued the essential disparity and illogic in 
deleting one area of the respiratory tract from the 
remainder.  She testified that based upon her medical 
training and experience and study conducted specific to the 
Veteran's appeal, that the Veteran's death-causing cancer 
resulted from his herbicide exposure during service.  She 
also discussed the toxicology of herbicide exposure pointing 
out that these herbicides will be retained in the fat cells 
of the human body for many years, and it was not uncommon for 
individuals with exposure to first manifest cancer decades 
after such exposure.  Finally, she pointed out that the 
certificate of death essentially documented that the Veteran 
died from adverse reactions of the radiation and chemotherapy 
he was provided for treatment of his nasopharyngeal 
carcinoma.  The radiation and chemotherapy to be strong 
enough to destroy cancer also caused great damage to the 
human body and that the Veteran's septicemia, neutropenia, 
and chemotherapy as principal causes of death were in fact 
causally related to his underlying diagnosis of 
nasopharyngeal carcinoma, Stage III.  

The Board finds that a clear preponderance of the competent 
clinical evidence on file supports the appellant's claim for 
service connection for the cause of the veteran's death in 
that his presumed exposure to herbicide agents during two 
tours in Vietnam subsequently resulted in squamous cell 
carcinoma of the nasopharynx and that this cancer, with 
complications of routine treatment, caused his death.  

Although VA has not included cancers of the nasopharynx in 
the list of respiratory cancers which may be presumed by law 
to be attributable to herbicide exposure, this exclusion is 
not based on any scientific studies which positively exclude 
herbicide agents as a cause of nasopharyngeal cancer.  
Rather, nasopharyngeal cancer is relatively rare that there 
was insufficient evidence to support the type of 
epidemiological studies which were used as the basis to 
provide the lawful presumptions for the other, more common 
forms of respiratory cancers.  Of course, Board decisions do 
not constitute precedential decisions, but the evidence and 
argument in this case clearly supports an allowance of the 
benefit sought.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


